— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 21, 1974, which reconsidered a prior decision and held that the appellant was an employer. The appellant maintains lists of "home health aides” and whenever the appropriate representative of Nassau County requested, the appellant would request one of the persons named in its file to perform health services in the home of a private person. The county would pay the appellant $2.80 per hour for services and the appellant in turn would pay the aides the sum of $2 per hour as wages. It was undisputed at the hearing held herein that the aides were not independent contractors (cf. Tri-Cities Nurses Registry [Ross] 56 AD2d 964), and the sole question was whether they were employed by the appellant who contends that it is simply an employment agency. The record establishes that the recipient of the services does not in any way hire the aides to perform services and , the appellant clearly does not refer more than one aide to apply for the job referred by the county. The board found that the present situation is not substantially different from Matter of Rinaldi (Corsi) (281 App Div 1051) and, accordingly, the appellant was the employer and not just an employment agency. Upon this record it is established that the aides are employed solely by the appellant. There is no expectation that either the county or the recipient of services will pay salaries or otherwise hire the aides. The decision of the board is supported by substantial evidence. Decision affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Main and Herlihy, JJ., concur.